Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:
In claim 2: serialization circuitry to receive the output data from the core circuitry and to serialize the output data to a non-power of two bit-depth; and interface circuitry to output the serialized output data with the non-power of two bit-depth, in claims 11 and 16.

Further the combination of the above limitations with all of the other limitations in the respective independent claim is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184